UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-4761



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BRYANT ELLIOTT DAVIS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CR-03-412-WDQ)


Submitted:   March 16, 2005                 Decided:   March 29, 2005


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Gary W. Christopher, First
Assistant Federal Public Defender, Baltimore, Maryland, for
Appellant. Allen F. Loucks, United States Attorney, Richard C.
Kay, Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Following the denial of his motion to suppress a firearm

as evidence, Bryant Davis pled guilty in the United States District

Court for the District of Maryland to possession of a firearm by a

felon in violation of 18 U.S.C. § 922(g) (2000).             As a condition to

his guilty plea, Davis reserved the right to appeal the denial of

his motion to suppress.           Davis now appeals, contending that the

district court erred in finding reasonable, articulable suspicion

existed to justify an investigative stop prompted by the tip of a

face-to-face     informant       who   had    not   previously    served   as    an

informant and had just been arrested for drug dealing.                 We find no

merit    to    Davis’s    contention;        consequently,       we   affirm    his

conviction.

              This court reviews the district court’s factual findings

underlying a motion to suppress for clear error, and the district

court’s legal determinations de novo.               Ornelas v. United States,

517 U.S. 690, 699 (1996); United States v. Perkins, 363 F.3d 317,

320 (4th Cir. 2004).           When a suppression motion has been denied,

this court reviews the evidence in the light most favorable to the

Government.     United States v. Seidman, 156 F.3d 542, 547 (4th Cir.

1998).

     Under Terry v. Ohio, 392 U.S. 1 (1968), an officer may,

consistent      with     the     Fourth      Amendment,   conduct      a   brief,

investigatory stop when the officer has a reasonable, articulable


                                       - 2 -
suspicion that criminal activity is afoot.           Illinois v. Wardlow,

528 U.S. 119, 123 (2000).      To conduct a Terry stop, there must be

at least a minimal level of objective justification for making the

stop.   Id.    Reasonable suspicion requires more than a hunch but

less than probable cause and may be based on the collective

knowledge of officers involved in an investigation.         Id.; see also

United States v. Hensley, 469 U.S. 221, 232 (1985).         In evaluating

police conduct in a Terry stop, courts must consider the totality

of the circumstances, see United States v. Sokolow, 490 U.S. 1, 8

(1989), including all information available to an officer and any

reasonable inferences to be drawn at the time of the decision to

stop a suspect.    United States v. Crittendon, 883 F.2d 326, 328

(4th Cir. 1989).   Reasonable suspicion may be supported by second-

hand information, such as a tip, see Adams v. Williams, 407 U.S.

143, 146 (1972), provided the tip possesses sufficient indicia of

reliability.    Florida v. J.L., 529 U.S. 266, 269-70 (2000).

          Considering    the   totality   of   the    circumstances,   the

officers’ suspicion of criminal activity was both reasonable and

articulable.    The informant associated himself with Davis; his tip

sufficiently described Davis’s vehicle and located it within a

“high-crime area”; and the informant’s just-infiltrated act of drug

dealing, as the district court found, provided the informant strong

incentive to supply accurate information.       Davis attempts to place

Jones, who was otherwise unknown to the officers aside from the


                                  - 3 -
arrest, in a disfavored class of informants, but the classification

misses the mark.       “Where the informant is known or where the

informant relays information to an officer face-to-face, an officer

can judge the credibility of the tipster firsthand and thus confirm

whether the tip is sufficiently reliable to support reasonable

suspicion.”     United States v. Perkins, 363 F.3d 317, 323 (4th Cir.

2004) (citations omitted) (contrasting with an anonymous tip, which

“must be accompanied by some corroborative elements that establish

the tip’s reliability”).

      Consequently, viewing the evidence in the light most favorable

to the Government, the district court did not err in finding that

the Terry stop was valid and in denying Davis’s motion to suppress

the firearm.

      Accordingly, the judgment of the district court is affirmed.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 4 -